[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Jean R. Sustersic, a resident of Ohio, appeals the decision of the defendant commissioner of motor vehicles suspending her right to operate a motor vehicle in this state. The commissioner acted pursuant to General Statutes § 14-227b
on the basis that the plaintiff refused to submit to a chemical CT Page 13972 test of the alcohol content of her blood after being arrested on a charge of operating a motor vehicle while under the influence of alcohol. The plaintiff appeals pursuant to § 4-183. The court finds in favor of the defendant commissioner.
The court notified the parties that it would hear oral argument on this appeal on December 13, 1995. Counsel for the commissioner appeared, but the plaintiff was not present. After noting that the plaintiff is a resident of Ohio, counsel for the commissioner agreed to waive oral argument. The court decides the case on the basis of the parties' briefs, therefore, without oral argument.
The sole basis of the plaintiff's appeal, as set forth in her brief, is that the police did not afford her a reasonable opportunity to contact an attorney before insisting that she submit to a breath test. Therefore, she argues, her nonacquiescence should not be construed as a refusal within the meaning of Connecticut's per se statute, General Statutes §14-227b.
The plaintiff's argument might have considerable force in a criminal proceeding under 14-227a. Our Appellate Court has consistently rejected it, however, as the basis for an appeal of an administrative determination under § 14-227b. See Piorekv. DelPonte, 28 Conn. App. 911 (1992) and Kramer v. DelPonte,26 Conn. App. 101 (1991). Accordingly, the plaintiff's argument may not prevail here.
The plaintiff's appeal is dismissed.
MALONEY, J.